           Case 1:18-cv-10476-LGS Document 62 Filed 08/13/19 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X               8/13/2019
                                                              :
 ALLISON NAVAR, et al.,                                       :
                                              Plaintiffs, :
                                                              :   18 Civ. 10476 (LGS)
                            -against-                         :
                                                              :        ORDER
 WALSH CONSTRUCTION COMPANY II,                               :
 LLC, et al.,                                                 :
                                              Defendants. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, Plaintiffs bring this action against Defendants Skanska USA Civil

Northeast, Inc., Skanska USA Building, Inc. (together, “Skanska”) and Walsh Construction

Company II, LLC (“Walsh”), alleging violations of the Equal Pay Act, 29 U.S.C. § 206 et seq.,

the New York State Equal Pay Act, N.Y. LAB. LAW §§ 194, 198, and the New York City Human

Rights Law, N.Y.C. ADMIN. CODE § 8-101 et seq.;

        WHEREAS, the Complaint alleges that Defendants, operating as a joint venture (the

“Joint Venture”), have engaged in discrimination against female employees through “(a)

disparate treatment; (b) discriminatory policies, practices, and procedures in selection, pay,

promotion, and advancement; and (c) retaliation.”

        WHEREAS, pursuant to Federal Rule of Civil Procedure 21, Defendants move to sever

the claims asserted against Skanska and Walsh (Dkt. No. 47);

        WHEREAS, Federal Rule of Civil Procedure 21 provides that a district court may “sever

any claim against a party.” Fed. R. Civ. P. 21. “Although the Second Circuit ‘has not set forth

specific criteria governing severance, courts in this District generally employ the following

factors on a motion to sever: (1) whether the claims arise out of the same transaction or

                                                        1
          Case 1:18-cv-10476-LGS Document 62 Filed 08/13/19 Page 2 of 4




occurrence; (2) whether the claims present some common questions of law or fact; (3) whether

settlement of the claims or judicial economy would be facilitated; (4) whether prejudice would

be avoided if severance were granted; and (5) whether different witnesses and documentary

proof are required for the separate claims.’” Laser Kitten, LLC v. Marc Jacobs Int’l, LLC, No.

17 Civ. 8613, 2019 WL 1147599, at *1 (S.D.N.Y. Mar. 13, 2019) (quoting Erausquin v. Notz,

Stucki Mgmt. (Bermuda) Ltd., 806 F. Supp. 2d 712, 720 (S.D.N.Y. 2011)). The moving party

bears the burden of establishing that severance is warranted. See Dickerson v. Novartis Corp.,

315 F.R.D. 18, 25 (S.D.N.Y. 2016). “The decision whether to grant a severance motion is

committed to the sound discretion of the trial court.” State of N.Y. v. Hendrickson Bros., 840

F.2d 1065, 1082 (2d Cir. 1988); accord In re Eliquis (Apixaban) Prod. Liab. Litig., No. 17 Md.

2754, 2018 WL 2994392, at *2 (S.D.N.Y. June 14, 2018). It is hereby

        ORDERED that the motion to sever is DENIED. First, the claims against Skanska and

Walsh “arise out of the same transaction or occurrence.” Laser Kitten, 2019 WL 1147599, at *1.

The Complaint alleges that Defendants, acting as a joint venture, maintained “discriminatory

policies, practices, and procedures in selection, pay, promotion, and advancement.” “Even

where there are factual differences in plaintiffs’ respective claims . . . courts will still deny

severance where plaintiffs allege that defendant[s’] wrongdoing occurred as part of a policy or

practice.” Id. at *2.

        Second, the claims against Skanska and Walsh “present some common questions of law

or fact.” Id. at *1. These questions include (1) the existence and extent of Joint Venture-wide

discriminatory policies and practices and (2) whether Defendants operate as a joint employer.

        Third, severance would not advance “settlement of the claims or judicial economy.” Id.

Plaintiffs contend that they have been subjected to “systemic, Joint Venture-wide employment

                                                   2
           Case 1:18-cv-10476-LGS Document 62 Filed 08/13/19 Page 3 of 4




practices” on account of their gender. Judicial economy would not be served by maintaining two

separate actions, with separate motion practice and separate trials, all relating to the same alleged

practices. See id. at *3. Moreover, severance would not necessarily advance settlement given

Plaintiffs’ contention that Defendants operate as joint employers, which, if proven, would entitle

Plaintiffs to recover from all Defendants jointly and severally. See Barfield v. N.Y.C. Health &

Hospitals Corp., 537 F.3d 132, 141, 150 (2d Cir. 2008); see also Division 1181 A.T.U. – N.Y.

Employees Pension Fund By Cordiello v. City of N.Y. Dep’t of Educ., 910 F.3d 608, 619 (2d Cir.

2018).

         Fourth, Defendants have not established that “prejudice would be avoided if severance

were granted.” Laser Kitten, 2019 WL 1147599, at *1. Defendants assert that “[a]llowing a jury

to hear evidence regarding both employers would make them more likely to find in favor of both

Plaintiffs even if the unrelated evidence only supported one.” But “[i]n these initial stages, the

Court is responsible for deciding relevant legal and factual questions, and prejudice is not yet a

germane concern.” Lyons v. Litton Loan Servicing LP, No. 13 Civ. 513, 2014 WL 5039458, at

*5 (S.D.N.Y. Sept. 29, 2014); accord Laser Kitten, 2019 WL 1147599, at *3.

         Fifth, severance is not warranted based on the necessity of “different witnesses and

documentary proof . . . for the separate claims.” Laser Kitten, 2019 WL 1147599, at *1. “While

nearly every trial involving multiple [parties] will involve some separate issues of fact that call

for testimony from different witnesses on entirely unrelated matters, the more appropriate

question . . . is whether separate trials will require substantial overlap of witnesses or

documentary proof.” Id. at *3. Given the likelihood of common witnesses and documentary

proof relating to the questions of (1) the existence and extent of Joint Venture-wide



                                                   3
          Case 1:18-cv-10476-LGS Document 62 Filed 08/13/19 Page 4 of 4




discriminatory policies and practices and (2) whether Defendants operate as a joint employer,

this factor strongly militates against severance.

       Finally, Defendants contend that severance is warranted because Skanska and Walsh do

not operate as joint employers. Whether Defendants are joint employers is a question for the

jury, see Zheng v. Liberty Apparel Co., 617 F.3d 182, 185 (2d Cir. 2010); accord Nazario v.

Promed Personnel Servs. NY Inc., No. 15 Civ. 6989, 2017 WL 2664202, at *8 (S.D.N.Y. June

19, 2017), or for the court on summary judgment when, based on the evidence, a reasonable jury

could reach only one conclusion. Neither party has filed a motion for partial summary judgment.

To the extent that Defendants seek a summary judgment ruling, their request is denied without

prejudice to renewal after the close of discovery. Upon review of the parties’ submissions,

further factual development is necessary, especially regarding the Complaint’s allegations of

Joint Venture-wide policies and practices relating to “selection, pay, promotion, and

advancement.” The existence and extent of such policies and practices plainly bears on whether

Defendants operate as joint employers. See Carter v. Dutchess Cmty. Coll., 735 F.2d 8, 12 (2d

Cir. 1984) (factors include, inter alia, whether an alleged joint employer determined rate and

method of payment and controlled conditions of employment); accord Sarikaputar v. Veratip

Corp., 371 F. Supp. 3d 101, 104 (S.D.N.Y. 2019).

       The Clerk of Court is respectfully directed to close the motion at Docket No. 47.

Dated: August 13, 2019
       New York, New York




                                                    4
